     Case: 1:20-cv-02533 Document #: 1 Filed: 04/24/20 Page 1 of 35 PageID #:1



                       UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                             EASTERN DIVISION

AMALGAMATED BANK, on behalf of itself and all
others similarly situated,
                           Plaintiff,
                                                   Docket No.


                   - against -

                                                 CLASS ACTION COMPLAINT
FAIR ISAAC CORPORATION,
                           Defendant.
                                                 JURY TRIAL DEMANDED
      Case: 1:20-cv-02533 Document #: 1 Filed: 04/24/20 Page 2 of 35 PageID #:2



        Plaintiff Amalgamated Bank (“Plaintiff”), on behalf of itself and all other similarly situated

residents of the United States, complains upon knowledge as to itself and its acts and upon

information and belief as to all other matters, against Defendant Fair Isaac Corporation (“Defendant”

or “Fair Isaac”) for violations of the Sherman Act and state laws from at least January 1, 2006 through

the date on which the anticompetitive effects of Defendant’s unlawful conduct ceased, but no sooner

than the present (the “Class Period”). Based upon personal knowledge, information and belief,

investigation by counsel, proceedings and admissions made in Fair Isaac Corp. v. Trans Union LLC, 17-

cv-08318 (N.D. Ill.), and related ongoing federal government investigations, Plaintiff alleges:

                                        INTRODUCTION

        1.      “Credit Scores” rank or “score” creditworthiness within a range by applying certain

algorithms to credit histories. This process results in a three digit Credit Score. Two distinct markets

exist for Credit Scores in the United States: (1) the market for the sale of Credit Scores to lenders,

financial institutions, and businesses in making risk management decisions (the “B2B Credit Score

Market”); and (2) the direct market for the sale of consumers’ own Credit Scores to enable monitoring

of their own credit records (the “business-to-consumer” or “B2C Credit Score Market”).

        2.      This action relates to the B2B Credit Score Market, which Fair Isaac has unlawfully

monopolized for years due to its dominant position with a 90% market share.

        3.      Fair Isaac has leveraged its dominant market position by engaging in anticompetitive

and exclusionary conduct including suppressing competition, obstructing innovation, and limiting

access to credit for millions of Americans. Fair Isaac’s conduct is in violation of Sections 1 and 2 of

the Sherman Act, 15 U.S.C. §§1 and 2, in addition to state antitrust and unfair trade practices laws.

        4.      Fair Isaac’s FICO Credit Scores (“FICO Scores”) have had a dominant market

position for over two decades. Fair Isaac executives, including public affairs manager Craig Watts




                                                   1
        Case: 1:20-cv-02533 Document #: 1 Filed: 04/24/20 Page 3 of 35 PageID #:3



(“Watts”), have bragged that their FICO Scores are “the 800- pound gorilla”1 and experts have opined

that Fair Isaac’s FICO Scores are “deeply embedded in the U.S. financial system[.]”2 In 2017, Fair

Isaac admitted that it has maintained a market share of 90% or more for at least 13 years. Fair Isaac

advertises that “90% of top lenders use FICO® Scores when making lending decisions.”3

          5.     Equifax, Experian, and TransUnion (collectively, the “Credit Bureaus”) are credit

reporting agencies that collect, standardize, and distribute information concerning consumer credit

activity. Credit Bureaus sell credit reports and Credit Scores, including Fair Isaac’s FICO Scores, to

lenders, financial institutions, and other businesses. These businesses use the credit reports and Credit

Scores to make decisions about whether to extend credit and on what terms. Credit Bureaus sell credit

reports and Credit Scores to businesses in every state in the United States. Credit Bureaus have long

acted as Fair Isaac’s agents and co-conspirators to broker sales of FICO scores between businesses

and Fair Isaac. Fair Isaac has used distribution agreements with the Credit Bureaus to: (1) place

restrictions on the Credit Bureaus’ ability to develop or distribute their own competitive Credit Scores;

(2) prohibit Credit Bureaus from individually negotiating royalty prices for FICO Score access; (3)

charge discriminatory royalty prices for FICO Scores when a Credit Bureau customer purchases a

FICO Score while providing the consumer with a competing score; and (4) increase the royalty

prices paid by Credit Bureaus. Despite these restrictions, the Credit Bureaus have agreed to and

complied with Fair Isaac’s agreement conditions.




1
 Dana Dratch, What Does ‘Good’ Credit Really Mean?, BANKRATE, (published Oct. 30, 3008,
updated Aug. 5, 2010), https://www.cnbc.com/id/27458815.
2
 Nina Zdinjak, Here is What Newbrook Capital Advisors Thinks of Fair Isaac Corporation (FICO),
INSIDER MONKEY, (Apr. 15, 2019), https://finance.yahoo.com/news/newbrook-capital-
advisors-thinks-fair-162450887.html.
3
    https://www.myfico.com/credit-education/fico-scores-bridge.

                                                   2
      Case: 1:20-cv-02533 Document #: 1 Filed: 04/24/20 Page 4 of 35 PageID #:4



        6.      In 2006, the Credit Bureaus jointly formed VantageScore Solutions, LLC

(“VantageScore”), and launched VantageScore, an alternative competitive Credit Score. Since its

creation, VantageScore was extremely accurate and was competitively priced, making it more attractive

than Fair Isaac’s FICO products to large numbers of Americans. Now, through its full utilization of

consumer data from the Credit Bureaus, including rental and utility payments, VantageScore can

provide Credit Scores for 30 million more Americans than Fair Isaac’s FICO can. If businesses utilized

VantageScore, because of its additional features, millions of additional creditworthy Americans would

be able to obtain credit at more favorable rates and at a lower cost.

        7.      Seeing the threat from VantageScore to its dominant market position, Fair Isaac has

acted to discourage widespread adoption of VantageScore. To effectuate this, Fair Isaac has abused

its monopoly power to prevent the Credit Bureaus from successfully launching a competitive

alternative to FICO Scores and has utilized a public relations and advertising campaign to disparage

VantageScore and create doubt about VantageScore’s accuracy with lenders and consumers alike.

        8.      Fair Isaac has succeeded in preventing the growth of VantageScore or any other

potential competing credit scoring system through its exclusionary conduct. By continually

suppressing competition, Fair Isaac has been able to increase prices for its FICO Scores, d o i n g s o

m o s t r e c e n t l y i n September 2019. Due to Fair Isaac’s suppression of competition, and its

insistence that non-compete clauses be included in contractual agreements, VantageScore, or any

another credit scoring system, was unable to thrive and gain market share despite creation of an

innovative and arguably, superior product. The existence of VantageScore and similar competitive scoring

systems would have yielded lower prices paid for B2B Credit Scores by Plaintiff and Class members.

        9.      Through its anticompetitive and exclusionary conduct, Fair Isaac has harmed

businesses by depriving them of competitive pricing and freedom of choice for Credit Score

instruments that would allow them to evaluate credit risk. Eliminating Fair Isaac’s stranglehold on the


                                                   3
      Case: 1:20-cv-02533 Document #: 1 Filed: 04/24/20 Page 5 of 35 PageID #:5



market by opening the market to competition is essential to ensure competitive prices, product

innovation, freedom of choice, and widespread access to credit for all creditworthy Americans.

        10.     On February 12, 2018, TransUnion filed antitrust counterclaims for monopolization

and related claims against Fair Isaac in this District. See Fair Isaac Corp. v. Trans Union LLC, 1:17-cv-

08318, ECF No. 38 (redacted counterclaims). On March 27, 2019, Judge Sharon Johnson Coleman

denied Fair Isaac’s motion to dismiss TransUnion’s antitrust counterclaims. See id., ECF No. 96. The

matter is ongoing.

        11.     On March 15, 2020, Fair Isaac disclosed that it w a s n o t i f i e d t w o d a y s

e a r l i e r t h a t i t was being investigated by the United States Department of Justice Antitrust

Division for exclusionary conduct relating to the same conduct alleged in the counterclaims upheld by

Judge Coleman.4

                                              PARTIES

        A.      Plaintiff

        12.     Plaintiff Amalgamated Bank is a New York state chartered commercial bank and trust

company with a principal place of business at 275 Seventh Avenue, New York, New York 10011.

        13.     Plaintiff is the largest union-owned bank in the United States. Workers United and

affiliated organizations are the largest shareholders. Plaintiff provides financial services, including

personal banking services for consumers, and services for businesses, non-profit organizations, and

institutional investing services.

        14.     During the Class Period, Plaintiff directly purchased B2B Credit Scores from

Defendant and from members of the Credit Bureaus.



4
  See Press Release, Fair Isaac Corporation, FICO Statement Regarding Antitrust Investigation, (Mar.
15, 2020), https://www.prnewswire.com/news-releases/fico-statement-regarding-antitrust-
investigation-301024452.html.

                                                   4
      Case: 1:20-cv-02533 Document #: 1 Filed: 04/24/20 Page 6 of 35 PageID #:6



        15.    Plaintiff suffered injury in its business or property as a direct, proximate, and material

result of Defendant’s violations of law.

        16.    Plaintiff is at continual risk of additional injury to its business and property by reason

of Defendant’s continuing violations of law.

        B.     Defendant

        17.    Defendant Fair Isaac Corporation is a Delaware corporation, with a principal place of

business at 181 Metro Drive, Suite 700, San Jose, California 95110.

                                 JURISDICTION AND VENUE

        18.    This Court has jurisdiction over this action pursuant to Sections 1 and 2 of the

Sherman Antitrust Act, 15 U.S.C. §§1 and 2, and Sections 4 and 16 of the Clayton Antitrust Act,

15 U.S.C. §§15 and 26.

        19.    This Court has subject matter jurisdiction over this action pursuant to 28 U.S.C.

§§1331, 1332(d), and 1337.

        20.    This Court has supplemental jurisdiction over Plaintiff’s state law claims pursuant to

28 U.S.C. §1367.

        21.    Venue is proper in this District pursuant to 15 U.S.C. §§15(a) and 22, and 28 U.S.C.

§1391(b), (c) and (d). During the Class Period, Defendant resided, transacted business, was found, or

had agents in the United States, including in this District, and a substantial portion of the affected

interstate trade and commerce described in this Complaint was carried out in this District.

        22.    During the Class Period, Defendant’s conduct was within the flow of, was intended to,

and did have a substantial effect on the interstate commerce of the United States, including in this

District.




                                                   5
      Case: 1:20-cv-02533 Document #: 1 Filed: 04/24/20 Page 7 of 35 PageID #:7



        23.       During the Class Period, Defendant used the instrumentalities of interstate commerce,

including interstate wires, United States Postal Service mail, and wireless spectrum to effectuate its

illegal scheme.

        24.       Defendant’s conduct also had a substantial effect on the intrastate commerce of at

least the following states: Arizona; Arkansas; California; Connecticut; Florida; Hawaii; Illinois; Iowa;

Kansas; Maine; Maryland; Massachusetts; Michigan; Minnesota; Mississippi; Missouri; Montana;

Nebraska; Nevada; New Mexico; New York; North Carolina; North Dakota; Oregon; Rhode Island;

South Carolina; South Dakota; Tennessee; Utah; Vermont; West Virginia; and Wisconsin; as well

as the District of Columbia.

        25.       This Court has personal jurisdiction over Defendant because Defendant utilized this

District to transact business, maintain substantial contacts, and commit unlawful conduct. Defendant’s

unlawful scheme was directed at, and had the intended effect of, causing injury to persons residing in,

otherwise located in, or doing business in this District.

        26.       Plaintiff purchased at least one FICO Score from Experian, which employs Credit

Score business personnel in this District.

        27.       Defendant employs Credit Score business personnel in this District.

        28.       Defendant is registered to do business in Illinois with the Illinois Secretary of State.

        29.       Defendant selected this District to initiate litigation against Trans Union LLC, Case

No. 1:17-cv-08318, to which this case is filed as related by Plaintiff.

                                   SUBSTANTIVE ALLEGATIONS

I.      Background

        A.        Credit Scores

        30.       Credit Scores are three-digit numbers that are meant to assess credit risk. Consumers

with higher Credit Scores generally pose less credit risk than those with lower Credit Scores. Credit

                                                      6
      Case: 1:20-cv-02533 Document #: 1 Filed: 04/24/20 Page 8 of 35 PageID #:8



Scores are created through the use of a credit scoring algorithm to provide a consumer credit report.

Credit Scores are usually paired with “reason codes,” which detail information about what caused

reductions to a particular consumer’s Credit Score.

       31.     In the United States, Credit Scores are the most widely used indicators of consumers’

creditworthiness. Financial institutions, lenders, and other businesses use Credit Scores in making

consumer credit decisions. Consumers rely on Credit Scores to determine their ability to procure a

mortgage, auto loan, or credit card, in addition to the rate that they will pay.

       32.     The Credit Bureaus collect and supply aggregated consumer credit data in consumer

reports. The Credit Bureaus collect credit and financial data about consumers from creditors,

collection agencies, governmental entities, public records, and other third parties. The Credit Bureaus

then compile this information to create a credit file. The Credit Bureaus sell credit reports, which

include consumer credit file information, to businesses and consumers.

       33.     Although Credit Scores are sometimes bundled and sold together with credit reports,

they are two different products and credit reports can be sold independently of Credit Scores. Credit

reports have detailed information about the credit activity and current credit situation of consumers.

A credit report could include information about a consumer’s mortgage payment history, credit card

balances and payments, and credit inquiries. A Credit Score is based on the information provided in a

credit report, which ultimately yields a single three-digit number assessment.

       B.      The B2B and B2C Credit Score Markets in the United States

       34.     In the United States, there are two markets for Credit Scores, the B2B Credit Score

Market, and the B2C Credit Score Market. B2B Credit Scores and B2C Credit Scores serve different

purposes and are priced and purchased differently.

       35.     Financial institutions, lenders, and other businesses in the B2B Credit Score Market

use Credit Scores to assess consumer creditworthiness and make lending decisions. These institutions,


                                                   7
      Case: 1:20-cv-02533 Document #: 1 Filed: 04/24/20 Page 9 of 35 PageID #:9



lenders, and businesses do not consider credit reports or other borrower information to be a substitute

for Credit Scores.

       36.     In contrast, in the B2C Credit Score Market, consumers purchase their own Credit

Scores to gauge their own creditworthiness and determine how they will be categorized by potential

lenders and creditors.

       37.     The United States is the relevant geographic market in which B2B Credit Scores are

provided because the restraints on competition contained in Fair Isaac’s contracts relate to the

provision of B2B Credit Scores to businesses across the United States.

       38.     B2B Credit Score Market p u r c h a s e r s include financial institutions, lenders, and

other businesses that purchase B2B Credit Scores to make risk management decisions (“B2B

Purchasers”). Financial institutions, lenders, and other businesses that purchase Credit reports from

Defendant and/or the Credit Bureaus generally do so to: (1) determine the identity and credit-

worthiness of qualified borrowers to whom a preapproved offer of credit offer will be extended; (2)

make lending decisions, and (3) evaluate the risk for existing borrowers, including for purposes such

as offering to extend additional credit or making changes to other account terms.

       39.     In contrast, customers in the B2C Credit Score Market purchase Credit Scores to

assess their likelihood of obtaining credit, otherwise manage their credit, or protect their identity.

Presently, millions of American consumers have signed up for credit monitoring or identity protection

services. Many of those credit monitoring accounts provide consumers with their Credit Score.

       40.     The credit risk scoring industry, including industry and policy analysts, and investors

distinguish the B2B Credit Score Market and the B2C Credit Score Market as two distinct markets.

Fair Isaac also views the B2B Credit Score Market as distinct from the B2C Credit Score Market. In

its 2019 Form 10-K, Fair Isaac described different components of its Scores reportable segment




                                                  8
    Case: 1:20-cv-02533 Document #: 1 Filed: 04/24/20 Page 10 of 35 PageID #:10



including its “business-to-business scoring solutions and services” and the “myFICO® solutions for

consumers.”

       41.     The B2B Credit Score Market has high barriers to entry. B2B Purchasers face

significant “switching costs” if they adopt a new Credit Score that has different score-to-risk

relationships or that uses different reason codes, regardless of whether it is an updated version of the

score they already use or an entirely new brand of Credit Score. This is not the case for B2C Credit

Score Market consumers. Switching costs for B2B Purchasers arise because: (1) employees require

training in the properties and elements of a new score; (2) B2B Purchasers must verify that the new

score will adequately predict the creditworthiness of their existing customers; (3) B2B Purchasers

often conduct extensive and costly validation tests to determine whether the new score is cost-

effective; and (4) B2B Purchasers often need to update their internal systems to ensure technical

compatibility between their systems and a new score.

       42.     The B2B Credit Score Market is also characterized by network effects. In certain

industries, such as the industries for mortgages and auto loans, the use of Credit Scores with similar

score-to-risk relationships and reason codes allows the bundling of mortgage and auto loans from

different originators into securities that can be sold to investors. Consistent use of a single type of

Credit Score allows the marketing materials for these securities to include data about the average

Credit Scores of the borrowers associated with the underlying loans.

       C.      Fair Isaac Has Maintained Monopoly Power in the B2B Credit Score Market
               for Decades

       43.     Fair Isaac has maintained its monopoly over the B2B Credit Score Market in the

United States for nearly three decades, largely through the anticompetitive dominant nature of its

FICO product line, which includes several different types of FICO Scores. Introduced over thirty

years ago, Fair Isaac’s “FICO Classic” Credit Scores are the most widely known and used B2B

Credit Scores in the United States. FICO Classic applies an algorithm to each Credit Bureau’s data
                                                   9
     Case: 1:20-cv-02533 Document #: 1 Filed: 04/24/20 Page 11 of 35 PageID #:11



and generates a score between 300 and 850 that purportedly provides an indication of the individual’s

credit risk level. FICO Classic also generates “reason codes” that explain why the consumer has not

been assigned the maximum score of 850.

        44.      Fair Isaac does not attempt to hide its B2B Credit Score Market monopoly power.

Instead, it advertises its monopoly power, stating that 90% of all lending decisions in the United States

utilize FICO Scores, even boasting on its website that 100 billion FICO Scores have been sold. Fair

Isaac also brags that its sales are four times the number of McDonald’s worldwi de yearly

sales of hamburgers, and its daily FICO Scores sales are more than double Starbucks’ worldwide

daily coffee sales.5

        45.      Similarly, in its 2019 Form 10-K, Fair Isaac described its “FICO Scores” as “the

standard measure in the U.S. of consumer credit risk” and reported that “FICO Scores are used in

the majority of U.S. credit decisions, by nearly all of the major banks, credit card organizations,

mortgage lenders, and auto loan originators.”

        46.      Representatives for Fair Isaac, including Watts, have labeled Fair Isaac’s FICO score

as “the 800- pound gorilla” in the market for B2B Credit Scores,6 and as previously noted, bragged

about Fair Isaac’s dominant 90% market share. For example, in November 2017, Fair Isaac’s CFO

and Executive Vice President, Michael Pung, stated that Fair Isaac’s FICO Scores are used by

nearly every major lender and are the most widely used credit scoring system in the United States.

        47.      Fair Isaac representatives have also recognized their benefit from the

widespread use of FICO Scores throughout many different industries. On November 3, 2011,



5
 FICO Knows A Lot About You But What Do You Know About FICO?, ADVISORBOX,
http://advisorbox.com/fico-knows-lot-know-fico/ (citing http://www.fico.com/en/about-
us#at_glance).
6Dana Dratch, What Does ‘Good’ Credit Really Mean?, BANKRATE, (published Oct. 30, 2008,
updated Aug. 5, 2010), https://www.cnbc.com/id/27458815.

                                                   10
      Case: 1:20-cv-02533 Document #: 1 Filed: 04/24/20 Page 12 of 35 PageID #:12



at Fair Isaac’s Analyst/Investor Day, Fair Isaac’s then-CEO, Mark Greene, explained that the

network effect of FICO Scores being the industry standard and “having everybody . . . standardize

on a FICO Score, that’s magic.”7

        48.     Fair Isaac’s monopoly power in the B2B Credit Score Market for Credit Scores has

provided it with the power to control prices. Fair Isaac’s CEO, Will Lansing (“Lansing”), has stated

that in the B2B Credit Score Market, Fair Isaac has the ability to decide where it wants its margins to

be.

II.     Fair Isaac’s Monopoly in the B2B Credit Score Market Has Eliminated the Chances
        of any Potential Competitors

        49.     Nearly 15 years ago, VantageScore introduced the VantageScore Credit Score and

credit scoring system. VantageScore is a competitor to FICO Scores in the B2B Credit Score Market.

        50.     From the time it was first released in M a r c h 2006, VantageScore h a s be e n a b l e

t o score millions more consumers than the FICO scoring systems. VantageScore had more

dynamic capabilities because it calculated scores for consumers that had not used credit for up to

two years. It also had far-reaching access to many more consumers by using utility and telecommunications

payment histories reported to the Credit Bureaus. In contrast, Fair Isaac’s FICO scoring systems would

not generate a score if a consumer did not use credit in over six months or if a credit account was

opened less than six months ago.

        51.     Due to its expansive reach, VantageScore now issues Credit Scores for 30 million more

Americans than traditional FICO scoring systems. Fair Isaac’s FICO Classic credit scoring systems,

which are still used by many lenders, exclude large numbers of creditworthy Americans that can be

reliably scored by VantageScore. Roughly 25 percent of American adults, or about 65 million people,



7
 Fair Isaac Corp. – Analyst/Investor Day Transcript, (Nov. 3, 2011),
https://seekingalpha.com/article/307417-fair-isaac-corp-analyst-investor-day.

                                                   11
     Case: 1:20-cv-02533 Document #: 1 Filed: 04/24/20 Page 13 of 35 PageID #:13



do not have a traditional FICO score. Through widespread usage of VantageScore, the number of

adults without a Credit Score would be cut nearly in half. Remarkably, approximately ten million of

those newly scored individuals would be classified as “prime” borrowers that would be extremely

attractive to financial institutions and lenders.

        52.     For any consumers without a Credit Score, it is difficult i f n o t impossible to

successfully obtain a mortgage, car loan, or reasonable interest rates for personal lines of credit. The

implications of not having a Credit Score can even affect a consumer’s ability to rent an apartment,

as Credit Scores are increasingly used by landlords in their tenant screening process.

        53.     Low-income and minority consumers make up a disproportionate percentage of the

individuals excluded by Fair Isaac’s traditional FICO scoring systems. The lack of access for

these affected individuals results in a greater likelihood of their being denied access to credit cards,

auto and home loans, and apartment housing.

        54.     The Consumer Financial Protection Bureau (“CFPB”) published a report which stated

that Black and Hispanic consumers are considerably more likely to be credit invisible or have unscored

credit records than White consumers. About 15 percent of Black and Hispanic consumers are credit

invisibles compared to just nine percent of White consumers. An additional 13 percent of Black

consumers and 12 percent of Hispanic consumers have records that cannot be scored under the

widely-used model, compared to just seven percent of White consumers. CFPB analysis suggests that

these differences across racial and ethnic groups materialize early in the adult lives of these consumers

and persist thereafter.8 However, through usage of VantageScore, a score could be calculated for




8
 CFPB Report Finds 26 Million Consumers Are Credit Invisible, CFPB, (May 5, 2015),
https://www.consumerfinance.gov/about-us/newsroom/cfpb-report-finds-26-million-consumers-
are-credit-invisible/.

                                                    12
       Case: 1:20-cv-02533 Document #: 1 Filed: 04/24/20 Page 14 of 35 PageID #:14



roughly 9.5 million Hispanic and Black consumers who do not currently have a FICO score, with over

2.5 million of these minority consumers qualifying for “prime” borrowing status.

         55.   Despite the tremendous benefits that using VantageScore would provide to millions

of consumers, Fair Isaac continues to maintain its monopoly position in the B2B Credit Score Market.

On February 27, 2013, at a Morgan Stanley Technology, Media & Telecom Conference, Lansing

explained that despite the presence of VantageScore in the market, “there’s not that much competition

around our [B2B] scores business” because “[t]he FICO scores are very much part of the fabric of the

banking industry.”9

III.     Fair Isaac Has Contracted with the Credit Bureaus as Agents and Co-Conspirators to
         Monopolize the B2B Credit Score Market

         56.   Despite the Credit Bureaus’ attempts to compete in the B2B Credit Score Market, due

to its dominant market position, Fair Isaac is able to employ the Credit Bureaus in its scheme to extend

the shelf life of its monopoly. Fair Isaac depends on the Credit Bureaus to help foster its relationship

with B2B Purchasers. Fair Isaac enlists the Credit Bureaus for assistance with the sale of its FICO

Scores to these B2B Purchasers.

         57.   For B2B Purchasers that require a Credit Score, they purchase the report from the

Credit Bureau, and the Credit Score jointly from the Credit Bureau and Fair Isaac. At times, payment

may at times occur in a single transaction, but practically speaking, as expressly stated in B2B

Purchasers’ contract terms, both the Credit Bureau and Fair Isaac serve as the provider of the FICO

Score.




9
 Morgan Stanley Technology, Media & Telecom Conference Transcript, (Feb. 27, 2013),
https://seekingalpha.com/article/1231981-fair-isaacs-ceo-presents-at-morgan-stanley-technology-
media-and-telecom-conference-transcript.

                                                  13
      Case: 1:20-cv-02533 Document #: 1 Filed: 04/24/20 Page 15 of 35 PageID #:15



        58.     B2B Purchasers’ FICO Scores contracts are often referred to as Credit Scoring

Services Agreements (“CSSAs”). CSSAs provide for both the payment method and fee model for the

delivery of Credit Score services.

        59.     In Plaintiff’s and Class Members’ obtaining of FICO Scores, the Credit Bureaus serve

as co-conspirators and agents of Fair Isaac. Pursuant to common terms of CSSAs, the Credit Bureaus

often deliver subscriber invoices for Credit Scores that dictate payment should be made to Fair Isaac.

IV.     Fair Isaac’s Additional Anticompetitive and Exclusionary Conduct

        60.     Fair Isaac utilized its monopoly power to coordinate a campaign to eliminate

competition from VantageScore and has explicitly stated that this is its end goal. On April 23, 2015,

Lansing informed investors on a quarterly earnings conference call that Fair Isaac’s strategic goal was

to ensure that “the entire industry adopts FICO scores instead of [other] scores.”10 Remarkably, thanks

to its dominant position in the B2B Credit Score Market, Fair Isaac has enlisted its competitors, the

Credit Bureaus, which jointly own and control VantageScore, to sign anticompetitive contracts that:

(1) prevent them from developing or selling alternative Credit Scores that could be seamlessly

integrated into lenders’ systems, or at a minimum, could be used interchangeably with FICO Scores;

(2) prevent them from competing with each other to negotiate better prices from FICO; and (3) create

a pricing scheme effectively eliminating the possibility that B2B Purchasers choose to use FICO Scores

in their lending decisions at the same time as providing customers with a competing Credit Score,

such as VantageScore. Concurrently, Fair Isaac has smeared VantageScore in the media and has made

false and misleading statements to establish doubt about VantageScore’s accuracy and reliability.

Through such anticompetitive and exclusionary conduct, Fair Isaac has injured and essentially



10
  Fair Isaac’s (FICO) CEO Will Lansing on Q2 2015 Results – Earnings Call Transcript, (Apr. 23,
2015), https://seekingalpha.com/article/3097846-fair-isaacs-fico-ceo-will-lansing-on-q2-2015-
results-earnings-call-transcript.

                                                  14
     Case: 1:20-cv-02533 Document #: 1 Filed: 04/24/20 Page 16 of 35 PageID #:16



eliminated competition in the B2B Credit Score Market, drastically increased prices for Plaintiff and

the Class, and severely limited access to credit for millions of Americans.

        A.      Fair Isaac and the Credit Bureaus Have Executed Contracts with
                Anticompetitive Terms that Restrict the Credit Bureaus’ Ability to Compete
                and Sell VantageScore

        61.     In January 2015, Fair Isaac and TransUnion entered into a contract, the Analytic and

Data License Agreement. Fair Isaac utilized the December 31, 2014 contract expiration date to

demand that the parties enter into a new contract rather than simply renew their existing contracts.

Fair Isaac represented to TransUnion that the other Credit Bureaus, Experian and Equifax,

already agreed to new contracts with Fair Isaac that were materially similar. If TransUnion did not agree

to Fair Isaac’s desired terms, it would lose substantial business from customers that depend on FICO

Scores. On information and belief, the Credit Bureaus all agreed to Fair Isaac’s terms and its plan to

exclude competitors and maintain its monopoly.

                1.      Through the Anticompetitive Agreements Fair Issac Restricted the
                        Credit Bureaus’ Ability to Develop or Sell Other Credit Scores
                        Compatible with B2B Purchasers’ Existing Systems

        62.     Fair Isaac has imposed similar or identical “No Equivalent Products” clauses on each

of the Credit Bureaus. By imposing the “No Equivalent Products” terms, Fair Isaac has sought to

eliminate the Credit Bureaus’ ability to offer alternative Credit Score products, such as VantageScore,

that would allow B2B Purchasers to easily switch from FICO Scores to VantageScore without

incurring increases in costs to redesign their lending programs and systems, or to use VantageScore in

addition to or interchangeably with FICO Scores. The Credit Bureaus have agreed to Fair Isaac’s

demands in these anticompetitive agreements, terms, and the resulting anticompetitive effects.

        63.     The “No Equivalent Products” clauses provide that the Credit Bureaus may not

internally develop a credit scoring system that is aligned to the odds-to-score relationship of any Fair

Isaac Analytic or that uses more than a limited number of reason codes that “match” reason codes


                                                   15
    Case: 1:20-cv-02533 Document #: 1 Filed: 04/24/20 Page 17 of 35 PageID #:17



used by any Fair Isaac Analytic. These clauses also prohibit the Credit Bureaus from distributing

any competing analytic, such as a credit scoring system, that is aligned with FICO Scores or uses too

many of the same reason codes. These clauses expressly name Vantage Score Solutions LLC as a

developer of such a scoring system that may not be distributed in the event that VantageScore ever

offered an “Equivalent Product.”

       64.     For example, if a competing Credit Score product used a 750 score to designate a less-

than-one-percent risk of credit delinquency, and if a 750 FICO score also designated the same risk of

delinquency, then the “No Equivalent Products” clause prevents the Credit Bureaus from distributing

the competing product. Similarly, if a competing Credit Score product used reason codes that match

20% or more of the reason codes used by FICO scoring systems, the “No Equivalent Products” clause

prohibits the Credit Bureaus from distributing the product.

       65.     Ultimately, the “No Equivalent Products” clauses prevent the Credit Bureaus from

developing or selling an alternative to FICO’s Credit Scores that would be compatible with many

B2B Purchasers’ systems, models, and processes, and would allow B2B Purchasers to have a real choice

between using FICO Scores and some alternative score. Many B2B Purchasers have expended

substantial efforts and resources to develop systems, models, and processes that are designed for

FICO Scores compatibility. B2B Purchasers’ systems, models, and processes are tailored to FICO’s

odds-to-score relationship, providing a given ratio of non-defaulting consumers to defaulting

consumers for each given score, and reason codes indicating the particular reasons listed for increased

risk of default. An example of this tailoring is bank software designed to accept one or more FICO

Scores and reason codes, that combines this information with internally collected data, and

automatically produces a lending decision.

       66.     The “No Equivalent Products” clauses in contracts with the Credit Bureaus allow Fair

Isaac to maintain its monopoly. The odds-to-score relationship is simply an arbitrary mapping


                                                  16
     Case: 1:20-cv-02533 Document #: 1 Filed: 04/24/20 Page 18 of 35 PageID #:18



between credit risk and score and does not constitute protectable intellectual property. Similarly, the

reason codes that may not be used by any “Equivalent Product” were not invented by Fair Isaac but

are instead based on well-established industry best practices for lending.

                2.       Fair Isaac’s Anticompetitive Agreements Restrict the Credit Bureaus’
                         Ability to Develop or Sell Other Credit Scores Compatible with B2B
                         Purchasers’ Existing Systems

        67.     Fair Isaac’s contracts with each Credit Bureau include a similar or identical “Dynamic

Royalty Schedule” clause and a similar or identical “Pre-Qualification” royalty category. Through use

of the “Pre-Qualification” royalty category, Fair Isaac has effectively eliminated lenders’ ability to

purchase and utilize a FICO score in their lending decision while also providing a consumer with a

competing Credit Score. This causes lenders to buy Fair Isaac’s FICO Scores exclusively rather than

consider and potentially purchase competing Credit Scores, such as VantageScore. Due to Fair

Isaac’s unilateral inclusion of the “Pre-Qualification” royalty category, TransUnion has lost massive

amounts of sales of VantageScore to major banks so they can provide the scores to consumers.

        68.     In the 2015 agreements, Fair Isaac demanded, and the Credit Bureaus have complied

with, a new “Pre-Qualification” royalty category, which Fair Isaac describes as an End User’s

qualification of a potential consumer customer for that End User’s own internal lending offering. The

“Pre-Qualification” royalty category distinguishes between: (1) lenders that use FICO Scores for “Pre-

Qualification” without providing any Credit Score or credit data to consumers; and (2) lenders that

use FICO Scores for “Pre-Qualification” in addition to providing Credit Scores or credit data to

consumers related to the “Pre-Qualification.” Certain banks and lenders offer consumers

opportunities to apply to qualify for credit opportunities (e.g., a credit card or loan) and, simultaneously,

receive their personal Credit Score. In many instances, this offer of a free Credit Score can entice

consumers to apply for credit opportunities.




                                                     17
     Case: 1:20-cv-02533 Document #: 1 Filed: 04/24/20 Page 19 of 35 PageID #:19



        69.     The royalty price associated with a FICO score used for “Pre-Qualification” depends

on whether other Credit Scores or credit data are provided to consumers. If a lender purchases a

FICO score for use in “Pre-Qualification” and does not provide any Credit Score or credit data to the

consumer “in connection” with the “Pre-Qualification,” there is one per-score royalty rate. If the

lender purchases a FICO score for use in “Pre-Qualification” and provides any other Credit Score to

the consumer “in connection” with the “Pre- Qualification,” a higher penalty per-score royalty rate is

imposed.

        70.     The penalty rate can be avoided through exclusive purchase of FICO Scores. In

one example, the B2B Purchaser could purchase a FICO score for use in “Pre-Qualification” and

provide no Credit Score or credit data to the consumer. In the alternative, the B2B Purchaser could

purchase a bundled FICO product from Fair Isaac. Fair Isaac offers bundled products to lenders

that combine the use of Credit Scores by lenders with the provision of Credit Scores to consumers.

        71.     No legitimate business justification exists for the penalty rate agreed upon by Fair Isaac

and the Credit Bureaus when the lender also purchases any other Credit Score to disclose to

consumers. The only reason for the “Pre-Qualification” royalty category is to drive all B2B Purchasers

engaging in “Pre-Qualification” to purchase FICO Scores exclusively and make it cost-prohibitive for

B2B Purchasers engaging in “Pre-Qualification” to purchase a competing Credit Score to disclose to

consumers. Fair Isaac’s scheme has been hugely successful, with very few B2B Purchasers opting to

pay the penalty rate.

                3.      Fair Isaac Has Extracted Monopoly Prices from B2B Purchasers
                        Facilitated by its Anticompetitive Contracts with the Credit Bureaus

        72.     In its Agreements, Fair Isaac requires a “Level Playing Field,” in which the prices that

are made available to one Credit Bureau are made available to all of the Credit Bureaus. Combined

with the “Dynamic Royalty Schedule” clause, the “Level Playing Field” clause enables Fair Isaac to

unilaterally increase the royalty prices it charges for FICO Scores. Fair Isaac’s contracts with each of
                                                   18
    Case: 1:20-cv-02533 Document #: 1 Filed: 04/24/20 Page 20 of 35 PageID #:20



the Credit Bureaus include similar or identical “Dynamic Royalty Schedule” and “Level Playing Field”

provisions.

       73.     B2B Purchasers have paid monopoly prices due to Fair Isaac’s implementation of the

“Dynamic Royalty Schedule” and “Level Playing Field” provisions in its contracts with the Credit

Bureaus. These provisions disincentivize the Credit Bureaus from negotiating for a lower price because

each one knows that even the negotiation is successful, no competitive advantage over the other Credit

Bureaus will be gained.

       B.      Fair Isaac Disparaged VantageScore in an Aggressive Public Relations
               Campaign to Create Doubt About VantageScore’s Viability Among B2B
               Purchasers

       74.     Unsatisfied with its successful implementation of anticompetitive restrictions that

eliminated VantageScore’s ability to compete with FICO, Fair Isaac went even further and waged an

aggressive public relations campaign to spread false statements and mislead B2B Purchasers about the

qualities and characteristics of FICO Scores and VantageScore. Fair Isaac has disparaged

VantageScore by calling it a “Fako” score, falsely claimed that VantageScore is an unreliable measure

of creditworthiness, and misrepresented VantageScore’s credit scoring system and its overall process.

       75.     On December 12, 2017, Fair Isaac placed a full-page advertisement in The Wall Street

Journal addressed to “Lenders, Policymakers and Consumer Advocates” that criticized VantageScore,

despite not identifying it by name. The advertisement presented Fair Isaac as independent from the

Credit Bureaus and stated that Fair Isaac’s FICO Scores have been used by lenders and

securitization investors for decades. In contrast, the advertisement described an alternative Credit

Score, owned by the Credit Bureaus as less reliable than FICO Scores in evaluating credit risk. The

advertisement unambiguously conveyed the false message that VantageScore weakened scoring

standards, and harmed both consumers and the market, particularly the B2B Credit Score Market.




                                                 19
     Case: 1:20-cv-02533 Document #: 1 Filed: 04/24/20 Page 21 of 35 PageID #:21



        76.     Fair Isaac’s advertisement in the Wall Street Journal a l s o directed readers to v i e w a

Fair Isaac-owned website that connects visitors to articles and blog posts that f u r t h e r disparage

VantageScore d i r e c t l y by name. A November 15, 2016 blog post asserts: “Despite claims by

VantageScore, weakening the minimum scoring criteria will not empower millions of low-risk

mortgage credit seekers.”11

        77.     Fair Issac’s implication that FICO Classic scoring systems provide Credit Scores for

as many consumers as VantageScore is erroneous and misleading to the B2B Credit Score Market and

consumers. As described supra, VantageScore provides Credit Scores for millions of American

consumers that are not scored by FICO Classic scoring systems.

        78.     Fair Isaac’s website includes numerous posts that disparage VantageScore and make

false or misleading statements about VantageScore’s features. A November 16, 2015 blog post claims

that “[r]esearch results consistently showed that scoring models relying solely on sparse or old credit

data were weak and did a poor job forecasting future performance.”12 This statement is false and

misleading because it attempts to present VantageScore’s scoring model as “weak” and as doing a

“poor job forecasting future performance” because it considers a consumer’s full credit history even

if the consumer has not used a traditional credit line in the last six months. Despite Fair Isaac’s claims,

studies have shown that VantageScore is strongly predictive.

        79.     Fair Isaac’s blog post from February 6, 2017 asserts that whereas “FICO Score 9

differentiates medical from non-medical collections,” “VantageScore does not.”13 Fair Isaac’s


11
  Joanne Gaskin, Truth Squad: Will Looser Scoring Standards Help Millions More Americans Get Mortgages?,
FICO BLOG, (Nov. 15, 2016), https://www.fico.com/blogs/truth-squad-will-looser-scoring-
standards-help-millions-more-americans-get-mortgages.
12
 Ethan Dornhelm, Why Bureau Data Alone Can’t Score More Consumers, (Nov. 16, 2015), FICO
BLOG, https://www.fico.com/blogs/why-bureau-data-alone-can-t-score-more-consumers.
13
 Joanne Gaskin, Truth Squad: Is FICO Score 700 the Same as VantageScore 700?, (Feb. 6, 2017), FICO
BLOG, https://www.fico.com/blogs/truth-squad-fico-score-700-same-vantagescore-700.

                                                    20
     Case: 1:20-cv-02533 Document #: 1 Filed: 04/24/20 Page 22 of 35 PageID #:22



statement conveys the false message that VantageScore does not differentiate medical from non-

medical collections. Despite this assertion, the opposite is true. Notably, VantageScore 3.0 was the

first credit scoring system to address medical debt. VantageScore 4.0, the most recent version of

VantageScore, distinguishes medical collection accounts from non- medical collection accounts and

attributes lower penalizes to medical collections than non-medical ones.

        80.     Fair Isaac’s campaign against VantageScore has been ongoing for nearly fifteen years.

In 2006, just months after VantageScore’s launch, Fair Isaac filed a frivolous lawsuit against the

Credit Bureaus and VantageScore in the United States District Court for the District of Minnesota.

See Fair Isaac Corp. v. Equifax Inc., No. 06-cv-04112 (D. Minn.). This was the Fair Isaac’s initial attempt

to eliminate its competitive threat.

        81.     Fair Isaac’s lawsuit included claims that the development of VantageScore violated the

antitrust laws and that the development of VantageScore constituted trademark infringement. In its

prayer for relief, Fair Isaac sought dissolution of VantageScore. Not only did all of Fair Isaac’s claims

fail, the jury justly determined that Fair Isaac was the wrongdoer. In support of its trademark

infringement claim, Fair Isaac had alleged that VantageScore’s 501-990 scoring range constituted

trademark infringement because it was similar to FICO’s scoring range of 300-850. The Credit Bureaus

and VantageScore issued counterclaims for fraud on the United States Patent and Trademark Office

(“PTO”), alleging that Fair Isaac misrepresented to the PTO that only FICO used the 300-850 score

range. The jury concluded that Fair Isaac committed fraud on the PTO by making false statements in

its application to register the score range of 300-850 as a trademark.

        82.     The public statements described in the foregoing paragraphs were transmitted to and

seen by a substantial number of businesses and consumers nationwide.

        C.      Fair Isaac Eliminates Competition Through its Extensive Anticompetitive and
                Exclusionary Conduct



                                                    21
     Case: 1:20-cv-02533 Document #: 1 Filed: 04/24/20 Page 23 of 35 PageID #:23



       83.     Fair Isaac’s exclusionary conduct s e e k i n g to maintain and expand its monopoly

power has harmed for years and continues to harm participants in the B2B Credit Score Market.

Fair Isaac’s unlawful conduct, including that which has been taken in concert with the Credit Bureaus,

has eliminated competition in the B2B Credit Score Market by foreclosing opportunities for the Credit

Bureaus to sell VantageScore or any other similar competitive products. Fair Isaac’s anticompetitive

and exclusionary conduct has allowed it to maintain its monopoly and charge monopoly prices for

B2B Credit Scores to B2B Purchasers throughout the Class Period.

       84.     Fair Isaac’s conduct, in concert with the Credit Bureaus, including by the contracts

entered into by the Credit Bureaus, has drastically reduced choice for B2B Purchasers. The

anticompetitive terms agreed to between Fair Isaac and the Credit Bureaus have frustrated the ability

of B2B Purchasers to purchase VantageScore or any other competitive Credit Score that could be

seamlessly integrated into lenders’ existing processes and systems. Fair Isaac’s media and advertising

campaign against VantageScore has successfully instilled uncertainty, and doubt about VantageScore

among B2B Purchasers in the marketplace.

       85.     Through blog posts and the media, Fair Isaac has spread its message to consumers

that VantageScore is a “Fako” score solely because it is not a FICO score. In a post on

thebalance.com that was originally posted in February 2017, and that Fair Isaac continues to display

today: “If you purchased your Credit Score anywhere but MyFICO.com, then it’s a FAKO score.”14




14
  Latoya Irby, FICO & FAKO Credit Scores, THE BALANCE, (updated Aug. 18, 2020),
https://www.thebalance.com/fico-and-fako-credit-scores-960497.

                                                 22
     Case: 1:20-cv-02533 Document #: 1 Filed: 04/24/20 Page 24 of 35 PageID #:24



                                  CLASS ACTION ALLEGATIONS

        86.     Plaintiff brings this action pursuant to Rules 23(a) and (b) of the Federal Rules of Civil

Procedure, on its own behalf and as representative of the following Class:15

                All B2B Purchasers residing in the United States that directly purchased a
                FICO Score from Fair Isaac and/or a Credit Bureau during the Class Period.

                Excluded from the Class are: Defendant, its directors, officers, management,
                employees, subsidiaries, and affiliates. Also expressly excluded from the Class
                are any natural persons that purchased their own Credit Score for personal use
                solely via myFico.com, the Credit Bureaus, or other entities.

        87.     The Class is so numerous and geographically dispersed that joinder of all members is

impracticable. While the exact number of Class members is unknown to Plaintiff at this time,

members of the Class are readily identifiable from information and records in the possession of

Defendant.

        88.     Plaintiff’s claims are typical of the claims of the other members of the Class. Plaintiff

and members of the Class sustained damages from the same wrongful conduct of Defendant. The

injuries and damages of each member of the Class were directly caused by Defendant’s wrongful

conduct in violation of the laws described herein.

        89.     Plaintiff will fairly and adequately protect and represent the interests of members of

the Class. Plaintiff is an adequate representative of the Class and has no interest which is adverse to

the interests of absent Class members. Plaintiff has retained counsel competent and experienced in

class action antitrust litigation, including class actions in the financial services industry.




15
  Plaintiff has defined the Class based on currently available information and herby reserves the right
to amend the definition of the Class, including, without limitation, membership criteria and the Class
Period.

                                                     23
    Case: 1:20-cv-02533 Document #: 1 Filed: 04/24/20 Page 25 of 35 PageID #:25



       90.     Common questions of law and fact exist as to all members of the Class, which

predominate over questions affecting solely individual members of the Class. These common

questions of law include, without limitation:

               1.      whether Defendant monopolized, conspired to                    monopolize,     or
                       unreasonably restrained trade in violation of federal law;

               2.      whether Defendant monopolized, conspired to monopolize,                        or
                       unreasonably restrained trade in violation of certain state antitrust laws;

               3.      whether Defendant engaged in unfair or deceptive trade practices in violation
                       of certain state laws;

               4.      the duration of the alleged unlawful conduct;

               5.      injury suffered by Plaintiff and members of the Class;

               6.      the appropriate measure of damages suffered by Plaintiff and Class members;
                       and

               7.      whether Defendant acted or refused to act on grounds generally applicable to
                       Class members, thereby making appropriate final injunctive relief or
                       corresponding declaratory relief with respect to Class members as a whole.

       91.     A class action is superior to other methods for the fair and efficient adjudication of the

controversy because joinder of all Class members is impracticable. Treatment as a class will permit

a large number of similarly situated persons to prosecute their common claims in a single forum

simultaneously, efficiently, and without the duplication of effort and expense that numerous

individual actions would engender.

       92.     Class treatment will also permit the adjudication of claims by many Class members

who could not afford individually to litigate claims such as those asserted in this Complaint. The cost

to the court system of adjudication of such individualized litigation would be substantial. The

prosecution of separate actions by individual members of the Class would create a risk of inconsistent

or varying adjudications establishing incompatible standards of conduct for the Defendants.




                                                  24
     Case: 1:20-cv-02533 Document #: 1 Filed: 04/24/20 Page 26 of 35 PageID #:26



          93.    Plaintiff is unaware of any difficulties that are likely to be encountered in the

management of this action that would preclude its maintenance as a class action.

                        STATUTES OF LIMITATIONS AND TOLLING

          94.    The applicable statutes of limitations relating to the claims for relief alleged herein

were tolled because of fraudulent concealment involving both active acts of concealment by

Defendant and inherently self-concealing conduct. Due to Defendant’s affirmative acts,

misrepresentations, and nondisclosures as alleged herein, any applicable statutes of limitation on

claims asserted by Plaintiff and members of the Class have been and are tolled, and Defendant is

equitably estopped from raising statutes of limitations as a defense.

          95.    Any applicable statutes of limitations were tolled until at least February 12, 2018, the

date that TransUnion filed its Counterclaim against Defendant.

          96.    The federal government’s antitrust investigation of Defendant’s unlawful conduct

also operates to toll any federal statute of limitations under 15 U.S.C. § 16.

                                       CLAIMS FOR RELIEF

                                   FIRST CLAIM FOR RELIEF
                                        (Monopolization)
                                         (15 U.S.C. § 2)

          97.    Plaintiff hereby incorporates each preceding and succeeding paragraph as though fully

set forth herein.

          98.    The relevant product market is the market for the sale of B2B Credit Scores.

          99.    The relevant geographic market for the sale of B2B Credit Scores is the United

States.

          100.   The B2B Credit Score Market is the relevant market.

          101.   Fair Isaac has had and maintains at least 90% market share in the B2B Credit Score

Market.


                                                   25
     Case: 1:20-cv-02533 Document #: 1 Filed: 04/24/20 Page 27 of 35 PageID #:27



        102.    Fair Isaac has had and maintains monopoly power in the B2B Credit Score Market.

        103.    Fair Isaac has had and maintains the power to control prices or exclude competition

in the B2B Credit Score Market.

        104.    Fair Isaac, through unlawful, anticompetitive and exclusionary acts and agreements,

has substantially eliminated any competition in the market for B2B Credit Scores in the United States

in violation of Section 2 of the Sherman Act, 15 U.S.C. § 2.

        105.    Fair Isaac has demonstrated its monopoly position through its ability to control prices

and exclude competition by raising prices to supracompetitive levels despite no corresponding increase

in demand.

        106.    Fair Isaac’s monopoly power is not due to its growth or development or because of

a superior product, business acumen, or historic accident.

        107.    Fair Isaac’s monopoly of the market has injured and will continue to injure

competition.

        108.    Fair Isaac’s exclusionary and anticompetitive acts substantially affect interstate

commerce and injure competition nationwide.

        109.    Fair Isaac’s monopolistic conduct raised the prices for FICO Scores above the

competitive level and otherwise injured competition without any offsetting procompetitive benefit to

consumers.

        110.    Plaintiff and Class members have been injured in their business or property by

Defendant’s violation of Section 2 of the Sherman Act within the meaning of Section 4 of the Clayton

Antitrust Act, 15 U.S.C. § 15.

        111.    Plaintiff and Class members are threatened with future injury to their business and

property by Defendant’s continuing violation of Section 2 of the Sherman Act within the meaning of

Section 16 of the Clayton Antitrust Act, 15 U.S.C. § 26.


                                                  26
     Case: 1:20-cv-02533 Document #: 1 Filed: 04/24/20 Page 28 of 35 PageID #:28



                                 SECOND CLAIM FOR RELIEF
                                   (Conspiracy to Monopolize)
                                         (15 U.S.C. § 2)

          112.   Plaintiff hereby incorporates each preceding and succeeding paragraph as though fully

set forth herein.

          113.   The relevant product market is the market for the sale of B2B Credit Scores.

          114.   The relevant geographic market for the sale of B2B Credit Scores is the United

States.

          115.   The B2B Credit Score Market is the relevant market.

          116.   Fair Isaac has had and maintains at least 90% market share in the B2B Credit Score

Market.

          117.   Fair Isaac has had and maintains monopoly power in the B2B Credit Score Market.

          118.   Fair Isaac has had and maintains the power to control prices or exclude competition

in the B2B Credit Score Market.

          119.   Fair Isaac, through unlawful anticompetitive and exclusionary acts and agreements,

has substantially foreclosed competition in the market for B2B Credit Score Market in the United States

in violation of Section 2 of the Sherman Act, 15 U.S.C. § 2.

          120.   Fair Isaac has demonstrated its monopoly position through its ability to control prices

and exclude competition by raising prices to supracompetitive levels despite no corresponding increase

in demand.

          121.   Fair Isaac entered into a combination or conspiracy with the Credit Bureaus to

maintain its monopoly power in the B2B Credit Score Market. Fair Isaac created and maintained this

conspiracy through a series of agreements with each of the Credit Bureaus. In these agreements,

the parties agreed that the Credit Bureaus would not offer or sell VantageScore or any other competing

Credit Score to Plaintiff and Class members. Fair Isaac and the Credit Bureaus further agreed that the


                                                   27
     Case: 1:20-cv-02533 Document #: 1 Filed: 04/24/20 Page 29 of 35 PageID #:29



Credit Bureaus would act as Fair Isaac’s agent in the sale of FICO Scores to Plaintiff and Class

members.

        122.    These agreements eliminated competition in a substantial portion of the B2B Credit

Score Market and unlawfully allowed Fair Isaac to maintain its monopoly, resulting in Fair Isaac

receiving supracompetitive prices for FICO Scores from Plaintiff and Class members.

        123.    Fair Isaac’s monopoly power is not due to its growth or development or because of

a superior product, business acumen, or historic accident.

        124.    Fair Isaac’s monopoly of the market has injured and will continue to injure

competition.

        125.    Fair Isaac has acted with the specific intent of monopolizing the market for B2B

Credit Scores in the United States.

        126.    Fair Isaac’s exclusionary and anticompetitive acts substantially affect interstate

commerce and injure competition nationwide.

        127.    Fair Isaac’s conspiracy t o m o n o p o l i z e raised the prices for FICO Scores above

the competitive level and otherwise injured competition without any offsetting procompetitive benefit

to consumers.

        128.    Plaintiff and Class members have been injured in their business or property by

Defendant’s violation of Section 2 of the Sherman Act within the meaning of Section 4 of the Clayton

Antitrust Act, 15 U.S.C. § 15.

        129.    Plaintiff and Class members are threatened with future injury to their business and

property by Defendant’s continuing violation of Section 2 of the Sherman Act within the meaning of

Section 16 of the Clayton Antitrust Act, 15 U.S.C. § 26.




                                                  28
     Case: 1:20-cv-02533 Document #: 1 Filed: 04/24/20 Page 30 of 35 PageID #:30



                                  THIRD CLAIM FOR RELIEF
                                 (Unreasonable Restraint of Trade)
                                          (15 U.S.C. §1)

          130.   Plaintiff hereby incorporates each preceding and succeeding paragraph as though fully

set forth herein.

          131.   The relevant product market is the market for the sale of B2B Credit Scores.

          132.   The relevant geographic market for the sale of B2B Credit Scores is the United States.

          133.   The B2B Credit Score Market is the relevant market.

          134.   Fair Isaac and the Credit Bureaus have had and collectively maintain at least 90% market

share in the B2B Credit Score Market.

          135.   Fair Isaac has had and continues to have monopoly power in the B2B Credit Score

Market.

          136.   Fair Isaac has had and continues to have the ability to control prices and exclude

competition in the B2B Credit Score Market.

          137.   Fair Isaac entered into s epar ate agreements with TransUnion, Eq u i f ax , and

Experian that contained anticompetitive terms whereby each Credit Bureau agreed not to offer or

sell VantageScore or other competing products to Plaintiff and members of the Class.

          138.   Fair Isaac’s agreements with the Credit Bureaus had substantial anticompetitive

effects. The agreements excluded VantageScore, a significant competitor, from a substantial portion

of competition in the B2B Credit Score Market.

          139.   Fair Isaac’s agreements with the Credit Bureaus raised the price for FICO Scores

above the competitive level and otherwise injured competition without any offsetting procompetitive

benefit to consumers.

          140.   Fair Isaac’s exclusionary and anticompetitive acts substantially affect interstate

commerce and injure competition nationwide.


                                                   29
     Case: 1:20-cv-02533 Document #: 1 Filed: 04/24/20 Page 31 of 35 PageID #:31



        141.    Plaintiff and Class members continue to suffer damage, and will continue to do so, if

Fair Isaac’s anticompetitive conduct does not cease.

        142.    Plaintiff and Class members have been injured in their business or property by

Defendant’s violation of Section 1 of the Sherman Act, within the meaning of Section 4 of the Clayton

Antitrust Act, 15 U.S.C. § 15.

        143.    Plaintiff and Class members are threatened with future injury to their business and

property by Defendant’s continuing violation of Section 1 of the Sherman Act, within the meaning of

Section 16 of the Clayton Antitrust Act, 15 U.S.C. § 26.

                                 FOURTH CLAIM FOR RELIEF
                                     (State Antitrust Laws)

        144.    Plaintiff hereby incorporates each preceding and succeeding paragraph as though fully

set forth herein.

        145.    By reason of the foregoing alleged herein, Defendant has violated, and Plaintiff and

members of the Class are entitled to relief pursuant to the antitrust laws of the States of Arizona,

California, Connecticut, Hawaii, Illinois, Iowa, Kansas, Maine, Maryland, Michigan, Minnesota,

Mississippi, Nebraska, Nevada, New Mexico, New York, North Carolina, North Dakota, Oregon,

Rhode Island, South Dakota, Tennessee, Utah, Vermont, West Virginia, and Wisconsin, as well as

the District of Columbia, as follows:

                       i.        Arizona Revised Statutes § 44-1401, et seq.;

                       ii.       California Cartwright Act, California Business & Professions Code §
                                 16700, et seq.;

                       iii.      Connecticut Antitrust Act, Conn. Gen. Stat. § 35-24, et seq.;

                       iv.       District of Columbia Code § 28-4501, et seq.;

                       v.        Hawaii Revised Statutes § 480-2, et seq.;

                       vi.       Illinois Antitrust Act, Illinois Complied Statutes § 740, Ill. Comp. Stat.
                                 1011, et seq.;
                                                    30
Case: 1:20-cv-02533 Document #: 1 Filed: 04/24/20 Page 32 of 35 PageID #:32




               vii.     Iowa Competition Law, Iowa Code § 553.1, et seq.;

               viii.    Kansas Statutes Annotated § 50-101, et seq.;

               ix.      Maine Revised Statutes Annotated, tit. 10, § 1101, et seq.;

               x.       Maryland Code Annotated, Commercial Law, § 11-204, et seq.;

               xi.      Michigan Compiled Laws § 445.771, et seq.;

               xii.     Minnesota Antitrust Law of 1971, Minnesota Statutes § 325D.49, et
                        seq.;

               xiii.    Mississippi Code Annotated § 75-21-1, et seq.;

               xiv.     Nebraska Revised Statutes § 59-801, et seq.;

               xv.      Nevada Revised Statutes Annotated § 598A.010, et seq.;

               xvi.     New Mexico Statutes Annotated § 57-1-1, et seq.;

               xvii.    New York Donnelly Act, New York General Business Law § 340, et
                        seq.;

               xviii.   North Carolina General Statutes § 75-1, et seq.;

               xix.     North Dakota Century Code § 51-08.1-01, et seq.;

               xx.      Oregon Revised Statutes § 646.705, et seq.;

               xxi.     Rhode Island General Laws § 6-36-4, et seq.;

               xxii.    South Dakota Codified Laws § 37-1-3.1, et seq.;

               xxiii.   Tennessee Code Annotated § 47-25-101, et seq.;

               xxiv.    Utah Code Annotated § 76-10-3104, et seq.;

               xxv.     Vermont Statutes Annotated, tit. 9, § 2451, et seq.;

               xxvi.    West Virginia Code § 47-18-1, et seq.; and

               xxvii. Wisconsin Statutes § 133.01, et seq.




                                           31
     Case: 1:20-cv-02533 Document #: 1 Filed: 04/24/20 Page 33 of 35 PageID #:33



                                  FIFTH CLAIM FOR RELIEF
                               (State Unfair Trade Practices Laws)

        146.    Plaintiff hereby incorporates each preceding and succeeding paragraph as though fully

set forth herein.

        147.    By reason of the foregoing alleged herein, Defendant has violated, and Plaintiff and

Class members are entitled to relief pursuant to the Unfair Trade Practices and Consumer Protection

Laws of the States of Arkansas, California, Connecticut, Florida, Massachusetts, Missouri, Montana,

New Mexico, New York, North Carolina, Rhode Island, South Carolina, and Vermont, and the

District of Columbia, as follows:

                       i.      Arkansas Code Annotated, § 4-88-101, et seq.;

                       ii.     California Business and Professions Code § 17200, et seq.;

                       iii.    Connecticut Unfair Trade Practices Act, Conn Gen. Stat. § 42-110a, et
                               seq.;

                       iv.     District of Columbia Code § 28-3901, et seq.;

                       v.      Florida Deceptive and Unfair Trade Practices Act, Fla. Stat. §
                               501.201, et seq.;

                       vi.     Massachusetts Consumer Protection Act, Mass. Gen. L. Ch. 93A, et
                               seq.;

                       vii.    Missouri Merchandising Practices Act, Mo. Rev. Stat. § 407.010, et seq.;

                       viii.   Montana Code, §30-14-103, et seq., and § 30-14-201, et seq.;

                       ix.     New Mexico Statutes Annotated § 57-12-1, et seq.;

                       x.      New York General Business Law § 349, et seq.;

                       xi.     North Carolina General Statutes § 75-1.1, et seq.;

                       xii.    Rhode Island General Laws § 6-13.1-1, et seq.;

                       xiii.   South Carolina Code Annotated § 39-5-10, et seq.; and

                       xiv.    Vermont Statutes Annotated, tit. 9, § 2451, et seq.


                                                 32
     Case: 1:20-cv-02533 Document #: 1 Filed: 04/24/20 Page 34 of 35 PageID #:34



                                        PRAYER FOR RELIEF

        Plaintiff, on behalf of itself and members of the Class, respectfully demands relief as follows:

        A.       That the Court certify this lawsuit as a class action pursuant to Rules 23(a) and (b) of

the Federal Rules of Civil Procedure, that Plaintiff be designated as Class Representative, that the

undersigned be named Lead Class Counsel, and that reasonable notice of this action, as provided by

Rule 23(c)(2), be given to members of the Class;

        B.       That Defendant’s unlawful conduct alleged herein be adjudged and decreed to violate

the federal antitrust laws as set forth herein;

        C.       That Defendant’s unlawful conduct alleged herein be adjudged and decreed to violate

the state antitrust and unfair trade practices laws as set forth herein;

        D.       That the Court award Plaintiff and members of the Class actual, treble, and exemplary

damages;

        E.       That the Court award Plaintiff and members of the Class their costs of suit, including

reasonable attorneys’ fees and expenses, and including expert fees, as provided by law;

        F.       That the Court award Plaintiff and members of the Class pre- and post-judgment

interest at the maximum rate allowable by law;

        G.       That the Court enjoin Defendant from its violations of law; and

        H.       That the Court directs such further relief as it may deem just and proper.

                                      DEMAND FOR JURY TRIAL

        Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure, Plaintiff demands a jury trial

as to all issues triable by a jury.




                                                    33
    Case: 1:20-cv-02533 Document #: 1 Filed: 04/24/20 Page 35 of 35 PageID #:35



Dated April 24, 2020

                                      CAFFERTY CLOBES MERIWETHER &
                                      SPRENGEL LLP

                                      s/      Jennifer W. Sprengel
                                      Jennifer W. Sprengel (Ill. Bar No. 06204446)
                                      150 S. Wacker, Suite 3000
                                      Chicago, IL 60606
                                      Telephone: 312-782-4880
                                      jsprengel@caffertyclobes.com

                                      Designated as Local Counsel

                                      Barbara J. Hart (pro hac vice forthcoming)
                                      Christian Levis (pro hac vice forthcoming)
                                      Frank Strangeman (pro hac vice forthcoming)
                                      Andrea Farah (pro hac vice forthcoming)
                                      LOWEY DANNENBERG, P.C.
                                      44 South Broadway, Suite 1100
                                      White Plains, New York 10601
                                      Telephone: 914-997-0500
                                      bhart@lowey.com
                                      clevis@lowey.com
                                      fstrangeman@lowey.com
                                      afarah@lowey.com

                                      Counsel for Plaintiff Amalgamated Bank




                                        34
